Civilian pa/y; dismissal. — Plaintiff was dismissed from his civilian Government position on charges of having filed false time and attendance reports. The Government later brought suit against plaintiff in the United States District Court under the False Claims Act, 31 U.S.C. 231 et seq., and a judgment was rendered in favor of the United States. Plaintiff now sues to recover back pay on the grounds that his dismissal was procedurally defective and was arbitrary. The case came before the court on the parties’ cross-motions for summary judgment and upon consideration *676thereof, together with oral argument of counsel and briefs of the parties, the court on March 27,1964, concluded that plaintiff had failed to show procedural error or arbitrary action in connection with his dismissal and that his claim was barred under the doctrine of collateral estoppel to the extent that the issues in the judgment of the District Court are the same as the issues in the instant case, and the petition was dismissed.